DETAILED ACTION
This office action is responsive to applicant’s amendments and request for reconsideration of application 16/333,390 as submitted on 01 February, 2022.
Claim status is pending for claims 21-22 and 24-39, while claims 23 and 40 are canceled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: when reading the claims in light of the specification, as per MPEP 2111.01, none of the references of record teach or suggest the combination of limitations. In particular, limitations of the independent claims requiring the following technical features: 
determine whether the one or more intermediate layers include at least one element and adding an element to the one or more intermediate layers in response to a determination that non elements currently exist; 
compare the calculated output values of the one or more elements with a threshold value, and maintaining a number of elements included in the intermediate layer when an output value of any of the elements out of the output values of the one or more elements included in the intermediate layer is greater than the threshold value, and performing element construction processing of increasing the number of elements included in the intermediate layer when all of the output values of the one or more elements included in the intermediate layer are equal to or less than the threshold value; and 
perform a training process of updating the parameters of the Gaussian function and updating a weight between an element included in the one or more intermediate layers and an element included in the output layer, by performing supervised learning to learn the parameters of the Gaussian function when learning data is given to the input layer after the element construction processing is completed.
Independent claims both recite commensurate language. The claims are drawn to Gaussian function learning for multi-layer neural networks to organize structure of intermediate layers. Any elements of the claim subject to interpretation are done so in view of the exponential solution as set forth by the instant specification such as equation 3 or similar equations 6/9/12. A Gaussian function is sometimes referred to as a kernel machine and increasing elements is interpreted as interpolation or inducing point which renders expressiveness or fidelity of a kernel.
After conducting an updated search, the closest art remains of record: 
Wilson et al., “Deep Kernel Learning” further develops KISS-GP kernel interpolation for scalable structured Gaussian processes, and specifically illustrates intermediate layers of neural network Fig 1. However, Wilson does not disclose threshold comparison relative to elements of the intermediate layer and the technique is described as non-parametric. Wilson is addressed in remarks 11/05/2021. 
Hendrycks et Gimpel “Bridging Nonlinearities and Stochastic Regularizers with Gaussian Error Linear Units” teaches GELU Gaussian error linear unit where threshold comparison is per equation of Section 2, which is described by Hendyrcks as “obvious extension”. However, amendments further clarify that learning is supervised. Further, parameterization becomes less clear when combining functionalities that effectively split a limitation such as claimed limitation of comparing.
Raissi et al., US PG Pub No 20200293594A1 among the closest patent literature, discloses multivariate Gaussian interpolation with exponential kernel [0070, 0118] using iterative process Fig 8. This reference relies on provisional which does not appear to be fully supported. 
Additional arts are identified considered relevant to the subject matter and which noted among the following: Iwamasa et al., US20180082204A1 Toshiba kernel at [0075] Eq.13 and [0116] Eq.29; Eckart et al., US20170249401A1 Nvidia at [0087] Eq.1 and [0128] Eq.16. Further, non-patent literatures have been noted to include functionalities pertaining to Layer-Norm (Ba), Instance-Norm (Ulyanov), String Gaussian (Samo), and Variational Gaussian (Tran).
However, the prior art of record fails to fairly teach, as a whole, processes for the limitations as already noted above, and without resorting to impermissible hindsight reconstruction. Accordingly, the rejection is withdrawn. After a thorough search and examination of the present application, and light of the prior art made of record, claims 21-22 and 24-29 are allowed. Remaining claims depend from allowed claims and are thus allowable. Claims are renumbered sequentially 1-18.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chase P Hinckley whose telephone number is (571)272-7935.  The examiner can normally be reached on M-F 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miranda M. Huang can be reached on 571-270-7092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHASE P. HINCKLEY/Examiner, Art Unit 2124          

/MIRANDA M HUANG/Supervisory Patent Examiner, Art Unit 2124